                                                    Case 2:19-cv-02544-JAM-DB Document 153 Filed 08/25/21 Page 1 of 7


                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                  Attorneys for Plaintiff
                                                5
                                                6                    IN THE UNITED STATES DISTRICT COURT
                                                7                        EASTERN DISTRICT OF CALIFORNIA
                                                8
                                                  SOLARMORE MANAGEMENT                            Case No. 2:19-cv-02544-JAM-DB
                                                9 SERVICES, INC., a California corporation,
                                                                                                  STIPULATION FOR EXTENDING
                                               10                 Plaintiff,                      TIME FOR DEFENDANTS TO
                                                                                                  RESPOND TO SECOND AMENDED
                                               11 v.                                              COMPLAINT AND ORDER
                                               12 JEFF CARPOFF and PAULETTE                       Complaint Served: Various Dates
                                                  CARPOFF, husband and wife; LAUREN               Response Deadline: September 13, 2021
                                               13 CARPOFF, an individual; ROBERT V.
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                                                                                  New Response Deadline: October 15, 2021
                                                  AMATO, an individual; PRISCILLA
                 Reno, Nevada 89 501




                                               14 AMATO, an individual; ROBERT
                    LAW OFFICES

                     775-785-5440
                          L.L.P.




                                                  KARMANN, an individual; RONALD J.
                                               15 ROACH, an individual; JOSEPH BAYLISS,
                                                  an individual; BAYLISS INNOVATIVE
                                               16 SERVICES, INC., a California corporation;
                                                  ARI J. LAUER, an individual; LAW
                                               17 OFFICES OF ARI J. LAUER; ALAN
                                                  HANSEN; an individual; SEBASTIAN
                                               18 JANO, an individual; RYAN GUIDRY, an
                                                  individual; CARRIE CARPOFF-BODEN, an
                                               19 individual; PATRICK MOORE, an
                                                  individual; HALO MANAGEMENT
                                               20 SERVICES LLC, a Nevada limited liability
                                                  company; ALVAREZ & MARSAL
                                               21 VALUATION SERVICES, LLC, a Delaware
                                                  limited liability company; BARRY
                                               22 HACKER, an individual; MARSHALL &
                                                  STEVENS, INC., a Delaware corporation;
                                               23 COHNREZNICK CAPITAL MARKETS
                                                  SECURITIES, LLC, a Maryland limited
                                               24 liability company; FALLBROOK CAPITAL
                                                  SECURITIES CORPORATION, a Florida
                                               25 corporation; SCOTT WENTZ, an individual;
                                                  RAINA YEE, an individual; VISTRA
                                               26 INTERNATIONAL EXPANSION (USA)
                                                  INC., fka RADIUS GGE (USA), INC., fka
                                               27 HIGH STREET PARTNERS INC., a
                                               28                                             1
                                                                                                   STIPULATION FOR EXTENDING TIME FOR
                                                                                                     DEFENDANTS TO RESPOND TO SECOND
                                                                                                        AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 153 Filed 08/25/21 Page 2 of 7


                                       1 Maryland corporation; RADIUS GGE (USA),
                                         INC., fka HIGH STREET PARTNERS INC.,
                                       2 a Maryland corporation; MONTAGE
                                         SERVICES, INC., a California corporation;
                                       3 HERITAGE BANK OF COMMERCE, a
                                         California corporation; DIANA KERSHAW,
                                       4 an individual; CARSON TRAILER, INC., a
                                         California corporation; DAVID ENDRES, an
                                       5 individual; AHERN RENTALS INC., a
                                         Nevada corporation, AHERN AD, LLC, a
                                       6 Nevada limited liability company; THE
                                         STRAUSS LAW FIRM, LLC, a South
                                       7 Carolina limited liability company; PETER
                                         STRAUSS, an individual; PANDA BEAR
                                       8 INTERNATIONAL, LTD., a Hong Kong
                                         corporation; PANDA SOLAR SOLUTIONS
                                       9 LLC, a Nevada limited liability corporation;
                                         DC SOLAR INTERNATIONAL, INC., a
                                      10 Nevis corporation; BAYSHORE SELECT
                                         INSURANCE, a Bahamian Corporation;
                                      11 CHAMPION SELECT INSURANCE, a
                                         Bahamian Corporation; JPLM DYNASTY
Snell & Wilmer




                                      12 TRUST, a Cook Island Trust; BILLIE JEAN
             50 West Liberty Street




                                         TRUST, a Cook Island Trust; SOUTHPAC
             Reno, Nevada 89501
                 law offices




                                      13 INTERNATIONAL, INC., a Cook Islands
                   Suite 510
                    L.L.P.




                                         Corporation,
                                      14
                                                                 Defendants.
                                      15
                                      16          IT IS HEREBY STIPULATED by and between Plaintiff Solarmore Management

                                      17   Services, Inc. (“Solarmore”) and Defendants Marshall & Stevens, Inc., David Endres,

                                      18   Carrie Carpoff-Boden, Lauren Carpoff, Joseph Bayliss, Bayliss Innovative Services, Inc.,

                                      19   Fallbrook Capital Securities Corporation, Ari J. Lauer, Law Offices of Ari J. Lauer,

                                      20   Montage Services, Inc., Scott Wentz, Raina Yee, Sebastian Jano, Ahern Rentals Inc., Barry

                                      21   Hacker, CohnReznick Capital Markets Securities, LLC, Vistra International Expansion

                                      22   (USA) Inc., Radius GGE (USA), Inc., Halo Management Services LLC, and Carson Trailer,

                                      23   Inc. (hereafter, the “Defendants”) (collectively, the “Parties”), either for themselves or by

                                      24   and through their respective counsel, that:

                                      25          Solarmore filed its First Amended Complaint in this Court on December 18, 2020.

                                      26   The Defendants were personally served or waived service on various dates in January 2021;

                                      27          The Parties previously stipulated to extend the deadlines for the Defendants to file

                                      28                                                 2
                                                                                               STIPULATION FOR EXTENDING TIME FOR
                                                                                                 DEFENDANTS TO RESPOND TO SECOND
                                                                                                    AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 153 Filed 08/25/21 Page 3 of 7


                                       1   responsive pleadings to Solarmore’s First Amended Complaint until September 13, 2021
                                       2   and had stipulated to extended response and reply deadlines along with modest page limit
                                       3   increases for any motion to dismiss that may be filed (see ECF Nos. 129, 131, 132, 136,
                                       4   139);
                                       5           The Court previously approved the stipulations, and Defendants’ responsive
                                       6   pleadings are currently due September 13, 2021 (see ECF Nos. 130, 133, 134, 137, 140);
                                       7           On April 12, 2021, Defendant Heritage Bank of Commerce filed a Motion to Dismiss
                                       8   the First Amended Complaint (the “Heritage Bank MTD”) (see ECF No. 84);
                                       9           On June 2, 2021, the Court took the Heritage Bank MTD under submission (see ECF
                                      10   No. 114);
                                      11           On July 21, 2021, the Court granted the Heritage Bank MTD, but permitted
Snell & Wilmer




                                      12   Solarmore to file an amended complaint on or before August 10, 2021 (see ECF No. 138);
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13           On August 10, 2021, Solarmore filed its Second Amended Complaint, which has
                   Suite 510
                    L.L.P.




                                      14   been provided to Defendants via the Court’s ECF service and/or by copy provided by
                                      15   Solarmore’s counsel;
                                      16           The Defendants agree that they have been served or agree that they now waive
                                      17   service of the Second Amended Complaint, without waiving any other defenses;
                                      18           Defendants have requested additional time to review and respond to the Second
                                      19   Amended Complaint and Solarmore has agreed to extend the deadline for a responsive
                                      20   pleading to the Second Amended Complaint until October 15, 2021;
                                      21           The Parties, therefore, have agreed, and hereby request, that the undersigned
                                      22   Defendants’ deadline to respond to Solarmore’s Second Amended Complaint shall be
                                      23   extended to October 15, 2021 and that Solarmore’s deadline to respond to any motion to
                                      24   dismiss be set at 60 days, as it previously was by this Court;
                                      25           Additionally, given the numerous legal issues and causes of action asserted against
                                      26   Defendants, Solarmore and Defendants have agreed to, and hereby request, a modest
                                      27   modification of the page limits for briefing on Defendants’ motions to dismiss as follows:
                                      28                                                 3
                                                                                               STIPULATION FOR EXTENDING TIME FOR
                                                                                                 DEFENDANTS TO RESPOND TO SECOND
                                                                                                    AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 153 Filed 08/25/21 Page 4 of 7


                                       1   twenty (20) pages for Defendants’ initial motions; twenty (20) pages for Solarmore’s
                                       2   oppositions, and ten (10) pages for Defendants’ replies; and
                                       3          Finally, the Parties have agreed that it is in the best interests of the Parties and this
                                       4   Court that all discovery and the Rule 26(f) conference be stayed until 30 days after either
                                       5   (a) the hearing on Defendants’ motions to dismiss, or (b) the hearing date is taken off the
                                       6   Court’s calendar and the motions are deemed submitted on the papers.
                                       7          This is the first request for an extension for all Defendants to respond to the Second
                                       8   Amended Complaint.
                                       9          THEREFORE, pursuant to L. R. 143 and 144, the Parties hereby stipulate as follows:
                                      10          1.     The deadline for the Defendants to answer, object, or otherwise respond to
                                      11   Solarmore Management Services, Inc.’s Second Amended Complaint shall be October 15,
Snell & Wilmer




                                      12   2021. Defendants’ motion briefs shall be limited to twenty (20) pages;
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13          2.     The deadline for Solarmore to file its oppositions to Defendants’ motions to
                   Suite 510
                    L.L.P.




                                      14   dismiss shall be December 15, 2021. Solarmore’s oppositions shall be limited to twenty
                                      15   (20) pages;
                                      16          3.     The deadline for Defendants to file replies shall be January 12, 2022.
                                      17   Defendants’ replies shall be limited to ten (10) pages; and
                                      18          4.     All discovery and the Rule 26(f) conference between the Parties shall be
                                      19   stayed until 30 days after either (a) the hearing on Defendants’ motions to dismiss, or (b)
                                      20   the hearing date is taken off the calendar and the motions are deemed submitted on the
                                      21   papers.
                                      22          IT IS SO STIPULATED.
                                      23    DATED: August 23, 2021                            SNELL & WILMER L.L.P.
                                      24
                                                                                              By: /s/Nathan G. Kanute
                                      25                                                      Nathan G. Kanute
                                                                                              50 W. Liberty Street, Suite 510
                                      26                                                      Reno, NV 89501
                                                                                              Attorneys for Plaintiff
                                      27
                                      28                                                  4
                                                                                                 STIPULATION FOR EXTENDING TIME FOR
                                                                                                   DEFENDANTS TO RESPOND TO SECOND
                                                                                                      AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 153 Filed 08/25/21 Page 5 of 7


                                       1
                                           Dated: August 21, 2021                        DATED: August 20, 2021
                                       2
                                           LAW OFFICES OF FRANK S.                       DILLINGHAM & MURPHY, LLP
                                       3   MOORE, APC
                                       4
                                           By: /s/Frank Moore (with permission)          By: /s/Dennis Kelly (with permission)
                                       5   Frank S. Moore                                Dennis J. Kelly, Esq.
                                           235 Montgomery Street, Suite 440              601 Montgomery St, Ste 1900
                                       6   San Francisco CA 94104                        San Francisco CA 94111
                                           Attorneys for Halo Management Services        Attorneys for Montage Services, Inc.,
                                       7   LLC                                           Scott Wentz, and Raina Yee
                                       8
                                       9   DATED: August 20, 2021                        DATED: August 20, 2021
                                      10   /s/Sebastian Jano (with permission)           DEMETRIOU, DEL GUERCIO,
                                           Sebastian Jano                                SPRINGER & FRANCIS, LLP
                                      11
                                                                                         By:/s/Jennifer Taggart (with permission)
Snell & Wilmer




                                      12                                                 Jennifer T. Taggart
             50 West Liberty Street

             Reno, Nevada 89501




                                                                                         915 Wilshire Blvd., Suite 2000
                 law offices




                                      13
                   Suite 510




                                                                                         Los Angeles, CA 90017
                    L.L.P.




                                      14                                                 Attorneys for Carson Trailer, Inc.

                                      15   Dated: August 19, 2021                        Dated: August 20, 2021

                                      16   SMITH MCDOWELL & POWELL                       MILLER MILLER GERBER LLP

                                      17   By: /s/C. Jason Smith (with permission)       By: /s/Corey Miller (with permission)
                                      18   C. Jason Smith                                Corey Miller
                                           100 Howe Avenue, Suite 208 South              18301 Von Karman Ave, Ste 950
                                      19   Sacramento, CA 95825                          Irvine CA 92612
                                           Attorneys for David Endres                    Attorneys for Carrie Carpoff-Boden
                                      20
                                           Dated: August 19, 2021                        Dated: August 19, 2021
                                      21
                                      22   /s/Ari Lauer (with permission)                /s/Ari Lauer (with permission)
                                           Ari J. Lauer                                  The Law Office of Ari J. Lauer
                                      23
                                           DATED: August 23, 2021                        DATED: August 23, 2021
                                      24
                                           /s/Joseph Bayliss (with permission)           /s/Joseph Bayliss (with permission)
                                      25
                                           Joseph Bayliss                                Bayliss Innovative Services, Inc.
                                      26
                                      27
                                      28                                             5
                                                                                            STIPULATION FOR EXTENDING TIME FOR
                                                                                              DEFENDANTS TO RESPOND TO SECOND
                                                                                                 AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 153 Filed 08/25/21 Page 6 of 7


                                       1                                                    Dated: August 20, 2021
                                       2                                                    /s/Lauren Carpoff (with permission)
                                       3                                                    Lauren Carpoff

                                       4   DATED: August 19, 2021                           Dated: August 20, 2021
                                       5   KENDALL BRILL & KELLY LLP                        G&B Law, LLP
                                       6   By: /s/Patrick Somers (with permission)          By:/s/James Felton (with permission)
                                           Patrick J. Somers                                James R. Felton
                                       7
                                           10100 Santa Monica Blvd, Ste 1725                16000 Ventura Blvd, Ste 1000
                                       8   Los Angeles, CA 90067                            Encino CA 91436
                                           Attorneys for Fallbrook Capital Securities       Attorneys for Marshall & Stevens, Inc.
                                       9   Corporation
                                      10   DATED: August 19, 2021                           DATED: August 19, 2021
                                      11
                                           FOX ROTHSCHILD LLP                               HOMER BONNER JACOBS ORTIZ,
Snell & Wilmer




                                      12                                                    P.A.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13
                   Suite 510
                    L.L.P.




                                           By:s/Anujan Jeevaprakash (w/ permission)         By: /s/Adam Schwartz (with permission)
                                      14   Dwight Donovan                                   Adam L. Schwartz (admitted pro hac vice)
                                           Anujan Jeevaprakash                              1200 Four Seasons Tower
                                      15   345 California Street, Suite 2200                1441 Brickell Ave
                                      16   San Francisco, CA 94104                          Miami, FL 33131
                                           Attorneys for Ahern Rentals, Inc.
                                      17                                                    BAILEY PLC
                                      18
                                                                                            By: /s/ Landon D. Bailey (with permission)
                                      19                                                    641 Fulton Avenue, Suite 200
                                                                                            Sacramento, CA 95825
                                      20                                                    Attorneys for Barry Hacker
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28                                                6
                                                                                               STIPULATION FOR EXTENDING TIME FOR
                                                                                                 DEFENDANTS TO RESPOND TO SECOND
                                                                                                    AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 153 Filed 08/25/21 Page 7 of 7


                                       1
                                           DATED: August 19, 2021                         DATED: August 19, 2021
                                       2
                                       3   NELSON MULLINS RILEY &                         QUINN EMANUEL URQUHART &
                                           SCARBOROUGH LLP                                SULLIVAN, LLP
                                       4
                                           By: /s/Lauren Deeb (with permission)           By: /s/Terry Wit (with permission)
                                       5   Lauren A. Deeb                                 Terry L. Wit
                                                                                          50 California St, 22nd Flr
                                       6   Scott Sherman                                  San Francisco CA 94111
                                           Pacific Gateway, Ste 900                       Attorneys for Vistra International
                                       7   19191 So Vermont Ave                           Expansion (USA) Inc. and Radius GGE
                                           Torrance CA 90502                              (USA), Inc.
                                       8   Attorneys for CohnReznick Capital Market
                                       9   Securities, LLC

                                      10
                                                IT IS SO ORDERED.
                                      11
Snell & Wilmer




                                      12
                                           Dated: August 24, 2021           /s/ John A. Mendez
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13                                    THE HONORABLE JOHN A. MENDEZ
                   Suite 510
                    L.L.P.




                                      14                                    UNITED STATES DISTRICT COURT JUDGE

                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28                                              7
                                                                                             STIPULATION FOR EXTENDING TIME FOR
                                                                                               DEFENDANTS TO RESPOND TO SECOND
                                                                                                  AMENDED COMPLAINT AND ORDER
